SENTENCIA
I
Examinados los señalamientos de error y alegatos de las partes, incluso del interventor recurrente Estado Libre Asociado de Puerto Rico, se modifica la sentencia del Tribunal Superior, Sala de Caguas, para reducir las cuantías concedidas a los demandantes recurridos por concepto de angustias mentales a la suma total de veinticinco mil dó-lares ($25,000).(1)
*220II
De un análisis de la prueba vertida concluimos que pro-cede la revocación de la indemnización de quince mil dóla-res ($15,000) por violación al derecho de propiedad.(2)
FH FH FH
Se revoca el decreto de inconstitucionalidad de la legis-lación penal incluida en la Ley Núm. 21 de 29 de abril de 1974 (33 L.P.R.A. sec. 1447) y en la Sec. 1 de la Ley Núm. 71 de 26 de abril de 1940 (33 L.P.R.A. sec. 1443).(3)
IV
Vista la See. 4 del Art. V de la Constitución del Estado Libre Asociado de Puerto Rico, preceptivo de que “[njinguna ley se declarará inconstitucional a no ser por una mayoría del número total de los jueces de que esté compuesto el tribunal de acuerdo con esta Constitución o con la ley”, L.P.R.A., Tomo 1, ed. 1982, pág. 356, por no cumplir con ese requisito mayoritario, se revoca el decreto de inconstitucionalidad de la Ley Núm. 22 de 29 de abril de 1974, que excluye a las instituciones religiosas de la acción interdictal por perturbación o estorbo público.(4)
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General Interino. Los Jueces Asociados Señor Negrón García, Señora Naveira de Rodón y Señor Alonso *221Alonso emitieron sendas opiniones concurrentes y de conformidad. El Juez Asociado Señor Rebollo López emitió una opinión concurrente y disidente. El Juez Asociado Se-ñor Hernández Denton emitió una opinión concurrente y disidente, a la cual se unen el Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Andréu García.
(Fdo.) Heriberto Pérez Ruiz Secretario General Interino

(1) Por las razones expresadas en sus respectivas opiniones, el Juez Presidente Señor Pons Núñez y los Jueces Asociados Señor Negrón García, Señora Naveira de *220Rodón, Señor Hernández Denton, Señor Alonso Alonso y Señor Andréu García están conformes con la Parte I. El Juez Asociado Señor Rebollo López disiente.


(2) Todos los integrantes del Tribunal están conformes con esta Parte.


(3) Todos los integrantes del Tribunal están conformes con esta Parte.


(4) Los Jueces Asociados Señor Negrón García, Señor Rebollo López, Señora Naveira de Rodón y Señor Alonso Alonso están conformes con la Parte IV. El Juez Presidente Señor Pons Núñez y los Jueces Asociados Señor Hernández Denton y Señor Andréu García disintieron.